DETAILED ACTION – ALLOWABILITY NOTICE

This office action is in response to the remarks and amendments filed on 1/14/2021.    Claims 1-20 are allowed.



REASONS FOR ALLOWANCE


The following is an examiner’s statement of reasons for allowance:  Applicants’ invention is directed a mattress that includes, inter alia, an edge support system with a plurality of overlapping edge segments, wherein the edge segments also have a transverse portion that curves from the side wall portions.  This is best seen in Applicant’s Fig. 9.  The closest prior art is considered to be US Patent 5,787,532 to Langer et al., US Patent 8,266,747 to Sobran et al., and US Patent Application Publication 2011/0179579 to Henderson et al.  Henderson teaches an apparatus that appears to be very similar, but importantly does not have transverse portions that curve away from the edge into the interior of the mattress.  Additionally the edge portions of Henderson do not overlap, rather they utilize butt-end connections.  Langer teaches edge segments in Fig. 1C that include protrusions toward the center of the mattress, and which have an overlapping portion between a top and a bottom segment.  However these edge segments are oriented in a vertical manner and do not curve transverse from the side, as is claimed.  Sobran teaches an apparatus that is similar to that of Henderson, which includes edge segments with associated transverse portions that extend into the interior of the mattress, but again the segments do not comprise a transverse portion that curves from the side into the 

CONCLUSION

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MYLES A THROOP/Examiner, Art Unit 3673